DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5-8, 10, and 15 in the reply filed on April 11, 2022 is acknowledged. Claims 24, 27, 32-38, and 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The limitation poly polystyrene sulfonate is interpreted as poly (3,4-ethylenedioxythiophene) polystyrene sulphonate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: elements essential “for determining a pressure in a sealed therapeutic environment.”
Claims 5-8, 10, and 15 are rejected as dependents of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt et al. (US 2015/0165182).
Regarding claim 1, Pratt discloses a system for determining a pressure in a sealed therapeutic environment provided by a dressing (see Figs. 1, 4), the system comprising: a tissue interface 103, 110 configured to be positioned adjacent a tissue site 114, at least a portion of the tissue interface being electrically conductive (see para. 45, silver nitrate); a sealing member 108 configured to be disposed over the tissue interface to form the sealed therapeutic environment (see Figs. 1, 4); and a dressing interface 120 configured to fluidly connect the sealed therapeutic environment with a therapy unit 116, the dressing interface further configured to be electrically coupled to the tissue interface and the therapy unit (see Fig. 4; para. 45).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2011/0276016).
Regarding claim 1, Tsai discloses a system for determining a pressure in a sealed therapeutic environment provided by a dressing (see Fig. 1, para. 47), the system comprising: a tissue interface 30 configured to be positioned adjacent a tissue site, at least a portion of the tissue interface being electrically conductive (see Fig. 1; para. 47, 60, 61); a sealing member 16 configured to be disposed over the tissue interface to form the sealed therapeutic environment (see Fig. 1; para. 33, 47, 60); and a dressing interface 22a, 32, 35 configured to fluidly connect the sealed therapeutic environment with a therapy unit 12, the dressing interface further configured to be electrically coupled to the tissue interface and the therapy unit (see Fig. 1, para. 59, 62). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Locke et al. (US 2012/0157826).
Regarding claim 5, teachings of Pratt are described above and Pratt further discloses the tissue interface comprising a polyurethane foam (see para. 36) but does not disclose the foam having a conductive coating.
Locke discloses a polymer wound insert (see para. 36, polyurethane foam) having a conductive coating, causing it to be detectable by a hand-held metal detector (see para. 38). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polyurethane foam of Pratt have a conductive coating to be easily detectable by a hand-held metal detector, as disclosed by Locke.
Regarding claim 10, teachings of Pratt are described above and Pratt further discloses the tissue interface comprising a polyurethane foam (see para. 36) but Pratt does not disclose a conductive material coating the tissue interface.
Locke discloses a polymer wound insert (see para. 36, polyurethane foam) having a conductive coating, causing it to be detectable by a hand-held metal detector (see para. 38). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polyurethane foam of Pratt have a conductive coating to be easily detectable by a hand-held metal detector, as disclosed by Locke.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tremblay (US 2010/0204752).
Regarding claim 15, teachings of Tsai are described above and while Tsai discloses the dressing interface comprises a base 35 having an aperture and a tube 22a having at least one lumen, Tsai does not disclose a conduit port configured to receive a tube having at least one lumen; a connector body having a cavity fluidly coupling the aperture to the conduit port; and two electrodes coupled to the base, the two electrodes separated from each other and configured to be electrically coupled to the therapy unit. 
Tremblay discloses electrodes 30 placed under a cover 24 of a dressing and connected to a controller (power source 70) via a base 35 having an aperture (see Fig. 2B, bottom aperture); a conduit port (see Fig. 2B, port in which tube 36 is placed) configured to receive a tube 36 having at least one lumen (see para. 22, 30); a connector body 28 having a cavity fluidly coupling the aperture to the conduit port (see Fig. 2B); and two electrodes coupled to the base, the two electrodes separated from each other and configured to be electrically coupled to the therapy unit (see para. 29-30) via electrical contacts 31, 33 connecting with electrodes within the dressing. It would have been obvious to a person having ordinary skill in the art before the effective filing date to replace the electrical and physical connections allowing for vacuum and electrical connections between the therapy unit and the dressing with those configured similar to the disclosure of Tremblay in order to have a single secure connection of the outside within the wound dressing (electrical and vacuum being connected on top versus top and side), making it less likely for leaks.

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Pratt, which does not disclose the tissue interface comprising conducting polymer foam such as poly aniline foam, poly acetylene foam, or poly  polystyrene sulphonate foam. Furthermore, one of ordinary skill in the art would not be motivated to use such specific conducting polymer material claimed absent glancing into Applicant’s specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karpowicz et al. (US 2010/0022990), disclosing a negative pressure wound therapy system with at least one sensor placed in a wound, the sensor communicating with a controller; Coulthard et al. (US 2012/0016322), disclosing a negative pressure wound therapy system for electrically detecting presence of exudate; Papay et al. (US 9,687,647), disclosing a negative pressure wound therapy system  with electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781